UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-33999 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Nevada 95-3848122 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Registrant’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer£Accelerated FilerT Non-Accelerated Filer£Smaller Reporting Company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T As of May 8, 2009, there were 34,120,103 shares of our common stock, par value $0.001, outstanding. NORTHERN OIL AND GAS, INC. FORM 10-Q March 31, C O N T E N T S Page PART I Item 1.Financial Statements 1 Condensed Balance Sheets 1 Condensed Statements of Operations 3 Condensed Statements of Cash Flows 4 Notes to Unaudited Condensed Financial Statements 6 Item 2.Management’s Discussion and Analysis or Plan of Operation 17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 23 Item 4.Controls and Procedures 24 PART II Item 1.Legal Proceedings 24 Item 6.Exhibits 25 Signatures 26 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. CONDENSED BALANCE SHEETS MARCH 31, 2, 2008 ASSETS March 31, December 31, 2009 2008 (UNAUDITED) CURRENT ASSETS Cash and Cash Equivalents $ 640,104 $ 780,716 Trade Receivables 1,752,399 2,028,941 Other Receivables 935,884 874,453 Prepaid Drilling Costs 245,283 4,549 Prepaid Expenses 122,273 71,554 Deferred Tax Asset 1,975,000 1,433,000 Total Current Assets 5,670,943 5,193,213 PROPERTY AND EQUIPMENT, AT COST Oil and Natural Gas Properties, Full Cost Method (including unevaluated costs of $39,482,967 at 3/31/09 and $42,621,297 at 12/31/2008) 58,041,025 55,680,567 Other Property and Equipment 412,927 408,400 Total Property and Equipment 58,453,952 56,088,967 Less - Accumulated Depreciation and Depletion 1,260,343 856,010 Total Property and Equipment, Net 57,193,609 55,232,957 LONG - TERM INVESTMENTS 2,561,624 2,416,369 DEBT ISSUANCE COSTS 1,629,768 - DEFERRED TAX ASSET 33,000 33,000 Total Assets $ 67,088,944 $ 62,875,539 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ 3,977,145 $ 1,934,810 Line of Credit 1,642,057 1,650,720 Accrued Expenses 327,768 1,270,075 Accrued Drilling Costs 3,840,271 8,419,729 Subordinated Notes 500,000 - Derivative Liability 292,015 - Other Liabilities 18,573 135,731 Total Current Liabilities 10,597,829 13,411,065 LONG-TERM LIABILITIES Revolving Line of Credit 6,000,000 - Derivative Liability 706,708 - Other Noncurrent Liabilities 136,208 - Total Long-Term Liabilities 6,842,916 - Total Liabilities 17,440,745 13,411,065 1 STOCKHOLDERS' EQUITY Common Stock, Par Value $.001; 100,000,000 Authorized, 34,392,103 Outstanding (2008 – 34,120,103 Shares Outstanding) 34,393 34,121 Additional Paid-In Capital 52,700,022 51,692,776 Accumulated Deficit (2,328,974 ) (2,021,649 ) Accumulated Other Comprehensive Income (Loss) (757,242 ) (240,774 ) Total Stockholders' Equity 49,648,199 49,464,474 Total Liabilities and Stockholders' Equity $ 67,088,944 $ 62,875,539 The accompanying notes are an integral part of these condensed financial statements. 2 NORTHERN OIL AND GAS, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March, 31 2009 2008 REVENUES Oil and Gas Sales $ 640,734 $ 285,729 Gain on Derivatives 17,534 1,300 658,268 287,029 OPERATING EXPENSES Production Expenses 94,389 1,398 Severance Taxes 58,315 12,094 General and Administrative Expense 568,635 507,883 Depletion of Oil and Gas Properties 381,654 40,636 Depreciation and Amortization 22,679 8,564 Accretion of Discount on Asset Retirement Obligations 1,394 - Total Expenses 1,127,066 570,575 LOSS FROM OPERATIONS (468,798 ) (283,546 ) OTHER INCOME (EXPENSE) (43,527 ) 96,269 LOSS BEFORE INCOME TAXES (512,325 ) (187,277 ) INCOME TAX PROVISION (BENEFIT) (205,000 ) - NET LOSS $ (307,325 ) $ (187,277 ) Net Loss Per Common Share – Basic and Diluted $ (0.01 ) $ (0.01 ) Weighted Average Shares Outstanding – Basic 34,223,925 28,849,731 Weighted Average Shares Outstanding - Diluted 34,223,925 28,849,731 The accompanying notes are an integral part of these condensed financial statements. 3 NORTHERN OIL AND GAS, INC. CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (307,325 ) $ (187,277 ) Adjustments to Reconcile Net Loss to Net Cash Used for Operating Activities: Depletion of Oil and Gas Properties 381,654 40,636 Depreciation and Amortization 62,910 8,564 Accretion of Discount on Asset Retirement Obligations 1,394 - Income Tax Benefit (205,000 ) - Issuance of Stock for Consulting Fees - 49,875 Issuance of Stock for Compensation 127,090 - Market Value adjustment of Derivative Instruments - (1,300 ) Amortization of Deferred Rent (4,643 ) - Share - Based Compensation Expense 49,885 - Changes in Working Capital and Other Items: Decrease (Increase) in Trade Receivables 276,542 (220,015 ) Increase in Other Receivables (61,431 ) - Increase in Prepaid Expenses (50,719 ) (88,653 ) Increase in Accounts Payable 2,042,335 368,442 Decrease in Accrued Expenses (942,307 ) (95,818 ) Net Cash Provided By (Used For) Operating Activities 1,370,385 (125,546 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Office Equipment and Furniture (4,527 ) (202,234 ) Decrease (Increase) in Prepaid Drilling Costs (240,734 ) 364,290 Decrease on Accrued Drilling Costs (4,579,458 ) - Increase in Short-term Investment, net - (3,800,524 ) Increase in Oil and Gas Properties (2,203,969 ) (6,118,134 ) Net Cash Used For Investing Activities (7,028,688 ) (9,756,602 ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in Checks Issued, not Cashed - 177,741 Increase in Margin Loan - 1,519,487 Payments on Line of Credit (8,663 ) - Advances on Revolving Credit Facility 6,000,000 - Cash Paid for Listing Fee - (65,000 ) Increase in Subordinated Notes, net 500,000 - Debt Issuance Costs Paid (973,646 ) - Proceeds from Exercise of Stock Options - 105,000 Net Cash Provided by Financing Activities 5,517,691 1,737,228 4 NET DECREASE IN CASH AND CASH EQUIVALENTS (140,612 ) (8,144,920 ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD 780,716 10,112,660 CASH AND CASH EQUIVALENTS – END OF PERIOD $ 640,104 $ 1,967,740 Supplemental Disclosure of Cash Flow Information Cash Paid During the Period for Interest $ 14,048.00 $ - Cash Paid During the Period for Income Taxes $ - $ - Non-Cash Financing and Investing Activities: Purchase of Oil and Gas Properties through Issuance of Common Stock $ - $ 1,047,048 Payment of Consulting Fees through Issuance of Common Stock $ - $ 49,875 Payment of Compensation through Issuance of Common Stock $ 261,280 $ - Capitalized Asset Retirement Obligations $ 22,299 $ - Fair Value of Warrants Issued for Debt Issuance Costs $ 221,153 $ - Payment of Debt Issuance Costs through Issuance of Common Stock $ 475,200 $ - The accompanying notes are an integral part of these condensed financial statements. 5 NORTHERN OIL AND GAS, INC. NOTES TO FINANCIAL STATEMENTS March 31, 2009 NOTE
